DISMISS and Opinion Filed October 18, 2019




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00781-CV

      IN RE ANDREW PHILLIP KIRK AND ROBYN LUCILLE CURTIS, Relators

                  Original Proceeding from the 160th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-18-04698

                              MEMORANDUM OPINION
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                   Opinion by Justice Whitehill
       Relators have filed a motion to withdraw their petition of writ of mandamus. In the motion,

relators state that the parties have finally settled and resolved their underlying dispute and that an

Agreed Final Judgment was entered by the 160th judicial district court on or about October 4,

2019. Accordingly, without passing on the merits of the case, we grant relators’ motion to

withdraw their petition for writ of mandamus and dismiss this proceeding. See TEX. R. APP. P.42.1.




                                                   /Bill Whitehill/
                                                   BILL WHITEHILL
                                                   JUSTICE

190781F.P05